DETAILED ACTION 
The preliminary amendment submitted on January 31, 2020 has been entered.  Claims 1-4 and 11-15 are pending in the application and are subject to restriction as set forth below.  No claim is allowed.  
Election/Restriction 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“require-ment of unity of invention”).  Where a group of inventions is claimed in a national stage applica-tion, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).  
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) a product and a process specially adapted for the manufacture of said product; or (2) a product and a process of use of said product; or (3) a product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) a process and an apparatus or means specifically designed for carrying out the said process; or (5) a product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present.  See 37 CFR 1.475 (c).  
For example, the following combinations of different categories of claims may have unity of invention:  In addition to an independent claim for a given composition (or compound), an The emphasis is on, and the essence of the invention should primarily reside in, the composition (or compound).  See “PCT International Search and Preliminary Examination Guidelines” (July 1, 2021)1 at pp. 78-79.  
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the follow-ing inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to a compound of formula (I).
Group II, claims 5-11, drawn to a method of using compounds of formula (II).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.  Specifically, the scope of formula (I) as recited in claim 1 is different from the scope of formula (II) as recited in claim 5.  The two groups of inventions therefore do not have unity of invention.  
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be 
Rejoinder 
The examiner has required restriction between product or apparatus (i.e., compound) claims and process (i.e., method) claims.  Where applicant elects claims directed to the product/ apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP 804.01.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
    

    
        1 available at http://www.wipo.int/pct/en/texts/gdlines.htm